Petitioner, by this writ, seeks release from imprisonment for contempt for failing to pay accumulated instalments for the support and maintenance of his minor children ordered in a previous decree granting his wife a divorce, premised on his inability at the time of the instant contempt proceedings, to so pay.
The showing of ability rested on petitioner's possession of an adjusted compensation certificate issued by the United States government, expressly exempted by section 618, Title 38, U.S.C.A., as amended July 3, 1926, 44 Stats. at Large, 827, from judicial process of compulsion, hence may not be considered; and petitioner's employment as a rural mail carrier for the United States government at $100 per month.
The showing disclosed beyond dispute that at the time of the order of commitment for contempt, petitioner did not have the ability to pay the amount ordered, $754, or more than an insignificant portion thereof.
He must therefore be discharged. (In re Hamberg, 37 Idaho 550,217 P. 264.) It is so ordered.
Such disposition, of course, has no bearing on other proceedings which may be initiated to compel, within petitioner's ability, payments of a smaller sum.
Lee, C.J., and Varian and Leeper, JJ., concur.